DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.

Status of the Claims
Claims 1, 3-7, 10, 18-22, and 24-47 currently pending. 
Claims 5, 7, 21-22, 24-26, 28, 32-40, 42 and 44 are withdrawn. 
Claims 27 is objected to.
Claims 1, 3, 4, 6, 10, 18-20, 29-31, 41, 43 and 45-47 are rejected.

Response to Amendment/Arguments
The Amendment filed 9/25/2020 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification
The objection of the specification for informalities has been overcome by the amendment 
correcting said informalities. The objection has been withdrawn. 

Objection to the Claims
The objection of 9, 16-17, 23 and 30 for grammatical informalities has been overcome by the amendment correcting said informalities. The objection has been withdrawn. 

Improper Markush Rejection
The improper Markush rejection of claims 1, 3, 4, 6, 10, 20, 29-31, 41, 43 and 45-46 has not been overcome. Applicant argues in part “that the CLM and PTM compounds contain a substantial structural feature that is essential to common use.” “[A]ll of the claimed compounds are structural analogs of thalidomide, which along with its known analogs lenalidomide and pomalidomide, is a compound known to bind the cerebrlon protein.” “[T]he claimed compounds include a glutarimide moiety (or analog) coupled to a phthalimide moiety (or analog).” In addition:

    PNG
    media_image1.png
    204
    795
    media_image1.png
    Greyscale

These arguments are not persuasive because the compounds do not share the same structural feature. For example, it is not sufficient that some compounds are phthalimide analogs while others are phthalimides, which have a different structure and classification compared to the analogs. Similarly, it is not sufficient that some compounds have Q1-Q4 being carbon, while others have one of Q1-Q4 being nitrogen. Considering all the iterations of variables in the claimed chemical structure, it remains a fact that the compounds do not all share the same substantial structural feature. The rejection is maintained.

35 USC § 112 Rejections
The rejection of claims 43 and 46 under 35 USC 112(b) has been overcome by the amendments to said claims. The rejection has been withdrawn.
The rejection of claim 43 under 35 USC 112(d) has been overcome by the amendments to said claim. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1, 4, 18-20 and 29-31 under 35 USC 102(a)(2) for being anticipated by Bradner et al. WO 2017/024318 A1 has been overcome by the amendment to claim 1 by narrowing the scope of the substituents on rings A, B, and C as shown below:

    PNG
    media_image2.png
    133
    626
    media_image2.png
    Greyscale

The Markush group of substituents does not encompass the benzyl group or the amide group ( –C(O)NH2), thereby circumventing the prior art compound having a benzyl and amide substituent on the B and C rings, respectively. The rejection has been withdrawn. 
The rejection of claims 1, 3, 18-20 and 29-31 under 102(a)(2) as being anticipated by Gray et al. WO 2017/185034 A1 has been overcome by the amendment to claim 1 limiting ring B to 5-membered (hetero)aryl rings, thereby excluding the prior art compounds having a 6-membered ring (i.e., a pyridine ring) at that same same position. The rejection has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020, 9/25/2020 and 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Scope of the Elected Invention
Examination of the Markush-type claims has been extended, as necessitated by amendment in accordance with the MPEP 803.02, to the scope of 
    PNG
    media_image3.png
    17
    111
    media_image3.png
    Greyscale
 that constitutes a proper Markush group such that the compounds share a common isoindoline core, wherein ULM is selected from the group consisting of formula (a), (b), (c), and (f),
    PNG
    media_image4.png
    404
    651
    media_image4.png
    Greyscale
 , wherein Q1, Q2, Q3 and Q4 are carbon atoms and W is a carbon atom (i.e., CH2, CHR or C=O). See Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column). Subject matter not embraced by the elected species embodiment or the proper Markush group above is withdrawn from further consideration. Claims 5, 7, 21-22, 24-26, 28, 32-40, 42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 43 is objected to for containing multiple sentence-ending periods. See page 75. The periods may be replaced with commas. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “wherein ring D is an optionally substituted aryl and heteroaryl”, which renders the claim indefinite because the structure of D is unclear when it must be both an aryl AND a heteroaryl at the same time. For example, must the D ring contain two separate rings—an aryl ring and a heteroaryl ring? Must these rings be fused? Or perhaps the D ring may be one heteroaryl ring and thus qualify as also being an aryl ring? As such, the scope of D is unclear. This rejection may be overcome, for example, by replacing “and” with “or”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 46 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 provides the limitation “wherein ring D is an optionally substituted aryl and heteroaryl”. This definition broadens the scope of the D rings set forth by claim 1, which rings were limited to 5- and 6-membered aryl or heteroaryl rings. Furthermore, claim 1 lists specific groups with which the rings may be substituted, whereas claim 4 allows for substitution by ANY group. As such, claim 4 fails to further limit claim 1. This rejection may be overcome by limiting the D rings of claim 4 to a narrower Markush group as compared to claim 1.
Claim 46 (lines 7-8) provides the limitation “wherein rings A, B, C, and D are each optionally substituted with alkyl, haloalkyl, or halogen”; however, claim 1 (lines 1-4 of page 5) limits the alkyl, haloalkyl and halogen substituents to no more than three substituents. Since claim 4 provides no limit to the number of said substituents, it fails to further limit claim 1. This rejection may be overcome by limiting the substituents of claim 4 to, for example, 1 to 3 of said substituents.

Claim Rejections - Improper Markush Grouping 
The nonstatutory Markush grouping rejection is based on a judicially approved "improper
Markush grouping" doctrine per the Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166:
A Markush claim contains an "improper Markush grouping" if: (1) The species of the Markush group do not share a "single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an "improper Markush grouping" is appropriate.
Claims 1, 3, 4, 6, 10, 20, 29-31, 41, 43 and 45-47 are rejected for containing an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
According to MPEP § 706.03(y), a Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations.
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.
The instant claims are drawn to compound of the structure 
    PNG
    media_image5.png
    46
    252
    media_image5.png
    Greyscale
, wherein ULM is selected from the group consisting of (a), (b), (c) and (f), 
    PNG
    media_image4.png
    404
    651
    media_image4.png
    Greyscale
 , wherein Q1, Q2, Q3 and Q4 are C or N, and W is CH2, CHR or C=O. This constitutes an improper Markush grouping of alternatives because the alternatives do not share both a single structural similarity from which the common use for the following reasons:
The alternatives do not belong to the same recognized class of chemical compounds because none of ULM, L and PTM moieties are limited to a chemical structure that represents one class of chemical compounds. In other words, each of ULM, L and PTM represent a multitude of different classes of compounds too numerous to list. For example, the ULM moieties encompass various classes of heterocycles such as dihydro-pyrrolopyridines (e.g.,
    PNG
    media_image6.png
    62
    111
    media_image6.png
    Greyscale
) as well as isoindolines (e.g., 
    PNG
    media_image7.png
    55
    121
    media_image7.png
    Greyscale
). See, e.g., claim 43. The PTM moiety also encompasses various classes of heterocycles such as benzoimidazo-pyrimidines (e.g.,
    PNG
    media_image8.png
    81
    134
    media_image8.png
    Greyscale
) as well as azacarbazoles (e.g., 
    PNG
    media_image9.png
    91
    136
    media_image9.png
    Greyscale
). See, e.g., claim 10. The L moieties encompass a diverse array of compound classes such as benzofurans (e.g., 
    PNG
    media_image10.png
    161
    248
    media_image10.png
    Greyscale
), alkylamines (e.g., 
    PNG
    media_image11.png
    68
    132
    media_image11.png
    Greyscale
), azetidines (e.g., 
    PNG
    media_image12.png
    85
    234
    media_image12.png
    Greyscale
), and pyrrolidines (e.g.,
    PNG
    media_image13.png
    146
    199
    media_image13.png
    Greyscale
). See, e.g., claims 21-22. As a result, the alternatives do not all share a single structural similarity from which the common use flows.
The claims are examined only to the extent that they read on the elected species embodiment and the scope that constitutes a proper Markush grouping, wherein the compounds share an isoindoline structure. (See Scope of the Elected Invention.) This rejection may be overcome by limiting the claimed compounds to the following proper Markush group, wherein the compounds share a common isoindoline core, wherein Q1, Q2, Q3 and Q4 are carbon atoms. Another example of a proper Markush group is that wherein Q2 is N and Q1, Q3 and Q4 are carbon atoms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 18-20, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. WO 2017/176958 A1. 
Wang et al. teaches compounds of Formula II, 
    PNG
    media_image14.png
    147
    186
    media_image14.png
    Greyscale
(e.g., claim 55), that “can be used to prepare small-molecule drug conjugates” (Abstract) “for the treatment of a variety of diseases and conditions where degradation of the target proteins has a beneficial effect.” Paragraph 691. See, for example, the compound prepared in Example 42:

    PNG
    media_image15.png
    247
    720
    media_image15.png
    Greyscale

The prior art compound anticipates the claimed compound having the formula ULM-L-PTM according to instant claim 1, wherein:
ULM is a CLM of formula (a), 
    PNG
    media_image16.png
    233
    467
    media_image16.png
    Greyscale
 (i.e., 
    PNG
    media_image17.png
    219
    211
    media_image17.png
    Greyscale
), wherein:
X and Z are O,
W is CH2,
A and G are H,
Q1-Q4 are carbon substituted with H or attached to R (n is 1), 
R is NR’R” (R’ and R” are selected from H and –C(=O)alkyl), wherein R is covalently joined to the linker group L,
L is a chemical linking moiety connecting ULM and PTM,
PTM is a moiety of formula (I), 
    PNG
    media_image18.png
    104
    485
    media_image18.png
    Greyscale
(i.e., 
    PNG
    media_image19.png
    269
    258
    media_image19.png
    Greyscale
), wherein:
	A is a 6-membered heteroaryl ring substituted with one amino substituent,
	B is a 5-membered heteroaryl ring,
	C is a 6-membered aryl ring substituted with one alkoxy substituent,
	D is a 5-membered heteroaryl ring substituted with two alkyl substituents, and
	LPTM is a bond.
Compared to claim 4, the D ring, 
    PNG
    media_image20.png
    116
    77
    media_image20.png
    Greyscale
,  is an optionally substituted heteroaryl group.
Compared to claim 18, CLM is represented by 
    PNG
    media_image21.png
    130
    304
    media_image21.png
    Greyscale
, that is
    PNG
    media_image17.png
    219
    211
    media_image17.png
    Greyscale
, wherein W is CH2, A is H, n is 1, and R is joined to the linker group L.
Compared to claim 19, CLM is represented by 
    PNG
    media_image22.png
    94
    165
    media_image22.png
    Greyscale
.
Compared to claim 20, the linker L comprises a unit of the formula 
    PNG
    media_image23.png
    48
    107
    media_image23.png
    Greyscale
, such as
    PNG
    media_image24.png
    77
    380
    media_image24.png
    Greyscale
 which is attached to the ULM moiety, wherein q is an integer greater than 1, and AL is selected from CRL1RL2, O, and NRL3, wherein RL1, RL2and RL3 are H.
Compared to claim 47, the compound has a structure of 
    PNG
    media_image25.png
    31
    212
    media_image25.png
    Greyscale
, wherein:
ULM is a CLM of formula (a), 
    PNG
    media_image16.png
    233
    467
    media_image16.png
    Greyscale
 (i.e., 
    PNG
    media_image17.png
    219
    211
    media_image17.png
    Greyscale
), wherein:
X and Z are O,
W is CH2,
A and G are H,
Q1-Q4 are carbon substituted with H or attached to R (n is 1), 
R is NR’R” (R’ and R” are selected from H and –C(=O)alkyl), wherein R is covalently joined to the linker group L,
L is a chemical linking moiety connecting ULM and PTM,
PTM is a moiety of formula (I), 
    PNG
    media_image18.png
    104
    485
    media_image18.png
    Greyscale
(i.e., 
    PNG
    media_image19.png
    269
    258
    media_image19.png
    Greyscale
), wherein:
	A is a 6-membered heteroaryl ring substituted with one amino substituent,
	B is a 5-membered heteroaryl ring,
	C is a 6-membered aryl ring substituted with one alkoxy substituent,
	D is a 5-membered heteroaryl ring substituted with two alkyl substituents, and
	LPTM is a bond.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang et al. WO 2017/176958 A1 in view of Wang et al. US 2014/0256706.
‘958 teaches compounds of Formula II, 
    PNG
    media_image14.png
    147
    186
    media_image14.png
    Greyscale
(e.g., claim 55), that “can be used to prepare small-molecule drug conjugates” (Abstract) “for the treatment of a variety of diseases and conditions where degradation of the target proteins has a beneficial effect.” Paragraph 691. See, for example, the compound prepared in Example 42:

    PNG
    media_image15.png
    247
    720
    media_image15.png
    Greyscale

This compound contains an E3 ubiquitin ligase protein ligand (i.e., 
    PNG
    media_image26.png
    111
    187
    media_image26.png
    Greyscale
 ) and a moiety of the formula 
    PNG
    media_image27.png
    256
    360
    media_image27.png
    Greyscale
 (e.g., [0820]), which can act as a BET bromodomain inhibitor (e.g., [0762]) as evidenced by Wang et al. US 2014/0256706. 
‘706 teaches compounds of formula (I), 
    PNG
    media_image28.png
    367
    180
    media_image28.png
    Greyscale
 such as 
    PNG
    media_image29.png
    290
    179
    media_image29.png
    Greyscale
([0394]) are BET bromodomain inhibitors (e.g., [0007]-[0008]), which “can be administered in combination with a second therapeutically active agent” ([0293]) “from a single composition” ([0275]), wherein the composition comprises “a pharmaceutically acceptable carrier or vehicle” ([0185]). The compounds can treat inflammatory diseases such as Parkinson’s disease and Alzheimer’s disease (e.g., [0281]) when administered alone or in combination with a second therapeutic agent such as donepezil or rivastigmine for Alzheimer’s or L-DOPA/carbidopa, for example, for Parkinson’s. 
Compared to the instant claims, ‘958 teaches the claimed compound 
    PNG
    media_image15.png
    247
    720
    media_image15.png
    Greyscale
 but not in the form of a composition; however, ‘706 teaches compounds of the formula 
    PNG
    media_image28.png
    367
    180
    media_image28.png
    Greyscale
, such as
    PNG
    media_image29.png
    290
    179
    media_image29.png
    Greyscale
, and pharmaceutical compositions thereof comprising a carrier (instant claim 29), alone or in combination with a second therapeutic agent (instant claim 30), such as a drug for treating Alzheimer’s or Parkinson’s disease (instant claim 31).  
A person of ordinary skill would have found it obvious to prepare a pharmaceutical composition comprising the compound 
    PNG
    media_image15.png
    247
    720
    media_image15.png
    Greyscale
taught by ‘958 (Example 42) because ‘958 teaches it has utility “for the treatment of a variety of diseases and conditions where degradation of the target proteins has a beneficial effect.” Paragraph 691. The target protein is selected based on the moiety
    PNG
    media_image30.png
    283
    254
    media_image30.png
    Greyscale
, which ‘706 teaches is a BET bromodomain inhibitors (e.g., [0007]-[0008]) that can be used alone in the form of a pharmaceutical composition, comprising an acceptable carrier (e.g., [0185] and [0322]), alone or in combination with a second therapeutic agent for treating Alzheimer’s or Parkinson’s disease (e.g., [0293] and [0320]). These teachings would have clearly guided the skilled artisan towards preparing the claimed pharmaceutical composition with a reasonable expectation the composition could be successfully prepared and possess the desired properties for therapeutic treatment. Thus, the claimed compositions would have been obvious before this application was filed.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626